Citation Nr: 1203812	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-39 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to an initial evaluation in excess of 10 percent for arthritis of the right thumb.

3.  Entitlement to an initial evaluation in excess of 10 percent for arthritis of the left thumb.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty for more than 19 years, prior to his retirement in January 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a left hip disability.

The Board notes that an April 2008 rating decision concluded that new and material evidence had not been received to reopen a claim for service connection for a left hip disability.  However, additional evidence in support of the Veteran's claim for service connection for a left hip disability was received within the one year period following notice of the October 2006 RO determination.  Specifically, in a statement received in December 2006, the Veteran's spouse asserted the Veteran had pain in his left hip when he returned form a deployment in 1965.  In addition, a letter from his wife and a statement from a serviceman addressing the Veteran's left hip problems were received in September 2007.  When new evidence is received prior to the expiration of the appeal period, that evidence must be considered to have been filed in connection with the earlier claim.  See 38 C.F.R. § 3.156(b) (2010); Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007) (a claim becomes final and subject to a motion to reopen only after the period for appeal has run, and any interim submissions before finality must be considered by the VA as part of the original claim).  Accordingly, the October 2006 rating decision is not final.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran asserts service connection is warranted for a left hip disability.  In June 2008, G.H. Leroux, M.D., related the Veteran had been a patient of his for some 35 years.  During that time, the Veteran had been seen for numerous complaints, including bilateral hip pain.  He noted the Veteran attributed such pain to his years of service as a mechanic.  He stated the Veteran reported that, approximately in 1964, he had fallen about eight feet and injured his right hip, as well as left hip.  It was indicated that he gradually felt better, but continued to have trouble with his hips.  There is no indication in the record that the VA has attempted to obtain the treatment records of Dr. Leroux.  

By rating decision dated in July 2007, the RO granted service connection for arthritis of each thumb, and assigned a noncompensable initial evaluation for each thumb, effective September 2005.  The Board construes a September 5, 2007 statement from the Veteran's representative as a notice of disagreement with the July 2007 initial rating assignments.  Also, additional clinical evidence pertinent to the initial rating assignments (associated with the September 5, 2007 representative's statement) was received within the one-year period following notice of the July 2007 determination.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral is required by the Board.  Manlincon v. West, 12 Vet. App. 238 (1999).  This matter must, accordingly, be remanded for issuance of a statement of the case.

An April 2008 rating action assigned a 10 percent initial evaluation for each thumb, effective September 2005.  In AB v Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims held that, where there is no clearly expressed intent to limit the appeal to entitlement to a specific disability rating for the service-connected condition, the RO and the Board are required to consider entitlement to all available ratings for that condition.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should issue a statement of the case reflecting its adjudication of the issues of entitlement to an initial evaluation in excess of 10 percent, each, for arthritis of the left thumb and of the right thumb.  The appellant and his representative should be afforded the appropriate period of time to respond.  Only if the Veteran or his representative submits a timely substantive appeal as to either issue, should such issue be certified to the Board for appellate consideration.  

2.  Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his left hip since his discharge from service.  The Veteran should specifically be requested to provide this information concerning Dr. Leroux.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran.

3.  Thereafter, schedule a VA orthopedic examination to determine the nature and etiology of any current left hip disability.  All necessary tests should be performed.  The examiner is requested to provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that any current left hip disability is related to service.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

4.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


